PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm the judgment of the district court. Among other problems, the appellant has no standing to litigate claims that belong to a corporation. Moreover, he has no right to litigate claims in this circuit that are integral to a suit already filed elsewhere, and he makes no showing that the actions are distinct. See, e.g., Montana v. United States, 440 U.S. 147, 153-154, 99 S.Ct. 970, 59 L.Ed.2d 210 (1979)(describing the deleterious effects of repetitive suits); Congress Credit Corp. v. AJC Intern., Inc., 42 F.3d 686, 689 (1st Cir.1994)(repetitive actions may be dismissed); Gonzalez v. Banco Cent. Corp., 27 F.3d 751, 755-56 (1st Cir.1994).
Affirmed. 1st Cir. R. 27(c).